Citation Nr: 1226448	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  09-50 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.  


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from December 1992 to April 1994.  The Veteran received a discharge under conditions other than honorable for this period of service; however, this period of service has been determined by the Department of Veterans Affairs (VA) to have been honorable for VA purposes.  See June 2009 VA Administrative Decision. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the North Little Rock, Arkansas VA Regional Office (RO).  

This claim was previously remanded by the Board in May 2011 for additional development.  

As noted on the title page, the Board has recharacterized the issue as entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claim pursuant to the duty to assist, the issue of service connection for an acquired psychiatric disorder, to include bipolar disorder, must be remanded for further development.  

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases, including psychoses, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  Thus, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports,"  38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).  

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2011); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Personality disorders are not disease or injuries for compensation purposes, and, except as provided in § 3.310(a), disability resulting from them may not be service-connected.  However, disability resulting from a mental disorder that is superimposed upon a personality disorder may be service-connected.  38 C.F.R. § 4.127 (2011).  

The Veteran contends that his diagnosed bipolar disorder began during his military service.  In his March 2009 claim, he reported that he had bipolar disorder while in the Army but did not know it then.  

Service treatment reports are absent of any findings of a psychiatric symptoms upon the Veteran's entrance into active service.  A November 1992 enlistment examination reflects normal findings of the psychiatric system upon clinical evaluation and the Veteran did not report any psychiatric problems in the November 1992 Report of Medical History.  In a November 1993 chapter physical examination, a clinical evaluation revealed normal findings of the psychiatric system.  In a November 1993 Report of Medical History, the Veteran check both the "yes" and "no" boxes for whether he ever had frequent trouble sleeping and depression or excessive worry and he included his initials next to these boxes, however, it was unclear which one he meant to check.  The service medical officer noted that the Veteran reported he was a sleepwalker prior to his enlistment and had started doing it again.  No additional notations were made with respect to the report of depression or excessive worry.  

Service personnel records reflect that the Veteran had been written up for being absent without leave (AWOL) in service.  In a December 1993 Command Report of Inquiry/Unauthorized Absence noted the Veteran's initial date of unauthorized absence was in 1993 and possible contributing factors noted included indebtedness and trouble with superiors.  Evidence of intent not to return was also noted in the report.  In March 1994 he opted to be discharged from the military under other than honorable conditions in lieu of a trial by court martial and was discharged from active service in April 1994.  

The post-service medical evidence of record includes private medical records and Social Security Administration (SSA) psychiatric evaluations from April 2007 to February 2008.  These records reflect that the Veteran was initially treated for and diagnosed with bipolar disorder, mixed, in April 2007, at which time he was hospitalized for psychiatric symptoms.  Subsequent private and SSA medical reports reflect that the Veteran was treated for and diagnosed with:  bipolar disorder, mixed; intermittent explosive disorder; mood disorder; impulse control; depression/depressive disorder; adjustment disorder; mood disorder versus adjustment disorder; personality disorder with antisocial features; rule out major depression; and anxiety.   

In a November 2008 SSA decision, the Veteran's severe impairments were found to have included bipolar and personality disorders, he was found to be unable to perform any past relevant work and a finding was made that there were no jobs that existed that he could perform given his age, education, work experience and residual functional capacity.  A December 2008 Disability Determination and Transmittal worksheet reflects that the Veteran's primary diagnosis was affective or mood disorders.  

In an undated lay statement which had been received with other evidence submitted in June 2009, the Veteran's mother reported that he started noticing something was wrong with the Veteran when he was about two years old and he had a very bad temper and did not play well with other children which lasted all throughout his school and into his adult life.  She stated that he would get into fights with people he worked with and would lose his job.  The Veteran's mother also noted that he would have "mad fits", as she called them.  She stated that she did not know he had a mental disability until April 2007 when he called her and threatened to kill his sister, her boyfriend and himself, at which time she called the police and he was taken to the hospital and diagnosed with bipolar disorder, mixed.  

The duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  In claims for disability compensation, it requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that a veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2011).  The Court has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In considering the evidence in the service treatment reports demonstrating that the Veteran may have reported a history of sleep trouble and depression or excessive worry during active service, his service personnel records indicate that trouble with superiors was a possible contributing factors to his being AWOL, the Veteran's mother's statements regarding her observations of the Veteran as a child, the Veteran's reports that he had bipolar disorder in service and did not know it, and the medical evidence of record indicating currently diagnosed psychiatric disorders including bipolar disorder, the Board finds that a VA examination is necessary to obtain opinions as to whether the Veteran has a current acquired psychiatric disorder, to include bipolar disorder, which preexisted his active service and was aggravated (permanently worsened beyond the normal progress of the disorder) by his active service or which is otherwise related to his active service.  38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should then schedule the Veteran for a VA psychiatric examination by an appropriate specialist to determine the current nature and etiology of any psychiatric disorder found to be present; and, if so, whether such disability existed prior to the Veteran's active service and was aggravated by the Veteran's military service, i.e. considering the service treatment reports, the service personnel records, the private medical records and the lay statements by the Veteran and his mother.  The examination report is to contain a notation that the examiner reviewed the claims file.  The psychiatric examination is to include a review of the Veteran's history and current complaints, as well as a comprehensive mental status evaluation and any tests deemed as necessary.  

Please note:  The Veteran and his mother are competent to report lay observable events and symptoms; i.e. he is competent to attest to any reported symptoms he experienced in service or since that time and she is competent to report observing symptoms of a bad temper and not getting along with others since childhood.  

The examiner is asked to offer an opinion addressing the following questions:

(a).  Please identify with specificity any evidence that supports a finding that it was obvious or manifest (clear and unmistakable) that a psychiatric disorder preexisted service.  The examiner is advised that the determination regarding inception should not be based solely on the Veteran's reported history, but should also include consideration of the clinical records and the known developmental characteristics of any diagnosed psychiatric disorder.  

(b).  Please indicate whether any preexisting psychiatric disorder obviously or manifestly (clearly and unmistakably) was not permanently aggravated in service (i.e., worsened in service to a permanent degree beyond that which would be due to the natural progression of the disorder).  

If a personality disorder is also diagnosed, the examiner is requested to discuss whether there is any evidence of a superimposed acquired psychiatric condition on that personality disorder in service that resulted in a current acquired psychiatric disability.  

(c).  If the examiner does not find obvious or manifest evidence that any currently diagnosed psychiatric disability preexisted service and was not aggravated in service, he/she is requested to provide an opinion as to whether it is at least as likely as not that the Veteran currently has an acquired psychiatric disorder that is related to active military service or events therein.

In providing the medical opinions above, the examiner is asked to discuss the Veteran's lay statements, his mother's lay statement and the medical evidence of record, including the service treatment reports and the private medical records.  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  The term "aggravation" of a preexisting disability refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptomatology.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.  

2.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).  

3.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


